DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 7-8, 10-14 are rejected under 35 U.S.C. 102(a2) as being anticipated by Lipowicz (US 2017/0245547).
Regarding claim 1, Lipowicz discloses an electronic smoking device, comprising:
a power supply portion (100) removably attached to an atomizer/liguid reservoir portion (50);
at least one LED (105) electrically connected to a power supply (110) in the power supply portion; and
a light guide (114) in the power supply portion configured to transmit light from the at least one LED.


Regarding claim 3, Lipowicz discloses a plurality of LED’s, further including controller circuitry (116) electrically connected and adapted to activate each of the plurality of LED’s independently (P. 0058).

Regarding claim 7, Lipowicz discloses the power supply includes a battery and the light guide is positioned around an end of the battery (see Fig. 3A).

Regarding claim 8, Lipowicz discloses further including controller circuitry electrically connected to the plurality of LED’s and to an air flow sensor (525) which generates a signal indicative of a magnitude of a puff by a user of the device, and the controller circuitry activating one or more of the plurality of LED’s with a light intensity proportional to the magnitude of the puff (P. 0044 and P. 0095).

Regarding claim 10, Lipowicz discloses further including controller circuitry (500) electrically connected to the plurality of LED’s, the controller circuitry activating one or more of the plurality of LED’s indicate an operating state of the device.

Regarding claim 11, Lipowicz discloses the plurality of LED’s spaced apart longitudinally on a circuit board (116) and controller circuitry (500) electrically connected to the plurality of LED’s.



Regarding claim 13, Lipowicz discloses the plurality of LED’s on a first side of the power supply portion in a receiving slot of the light guide.

Regarding claim 14, Lipowicz discloses the power supply portion comprising an elongated hollow tube (118) containing the at least one LED, the power supply and the light guide, the atomizer/liquid reservoir portion containing an atomizer and a liquid reservoir (P. 0047), with the atomizer electrically connectable to the power supply.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Lipowicz (US 2017/0245547).
Official Notice is taken (see MPEP 2144.03), using a diffuser to soften a light source is well known before the effective filing date of the claimed invention was made.


Allowable Subject Matter
Claims 15-20 and 22-23 are allowed.
Claims 4-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claims 1, 3, 7-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUC T NGUYEN whose telephone number is (571)272-2011.  The examiner can normally be reached on monday-friday (7-4).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TRUC T NGUYEN/Primary Examiner, Art Unit 2833